Citation Nr: 1515067	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-28 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis of the lower thoracic and lumbar spine with levoscoliosis of the lumbar spine (herein referred to as a low back disability).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to special monthly compensation (SMC) due to the need for aid and attendance.

5.  Entitlement to a total disability rating based upon unemployability (TDIU) due to a service-connected low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

As explained below, the Board finds a TDIU claim was raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), such that the Board has taken jurisdiction of the issue and included such on the title page.

The Board notes that entitlement to special monthly pension was denied in a June 2008 rating decision.  The Veteran did not appeal this decision, but rather filed a new claim for entitlement to special monthly compensation due to the need for aid and attendance in November 2008.  As indicated on the title page, such claim is now before the Board.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  

The Veteran most recently underwent a VA examination for his low back disability in November 2012.  The Veteran reported he had been wheelchair-bound since 2006 due to worsening back pain when walking, and that he is unable to stand or walk without the assistance of someone else.  During this examination, he was unable to complete range of motion testing due to weakness in his legs which rendered him unable to stand.  Findings were negative for intervertebral disc syndrome.

The Board notes that in June 2009, during a prior VA examination, range of motion testing also could not be completed due to the Veteran being wheelchair-bound.  The examiner noted "restricted range of motion-obese patient.  Unable to get out of wheelchair or move much in wheelchair."  Findings were negative for ankylosis and incapacitating episodes of spine disease.  The examiner found that the Veteran's range of motion, though reduced, should be considered normal for him due to his age and body habitus.

The November 2012 examiner did not make such a finding, nor was a determination made regarding ankylosis.  Thus, the November 2012 examination does not provide sufficient information for the Board to rate the Veteran's claim.  Accordingly, on remand, the Veteran should undergo another VA examination to assess his low back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  However, as it appears that the Veteran is unable to perform range of motion testing, the Board asks that, on remand, the VA examiner determine whether the Veteran's range of motion, though reduced, is "normal" for him due to other factors not related to his low back disability, and estimate the degree of his low back disability according to the applicable rating criteria.

Similarly, the Board also finds that a November 2012 VA audiological examination conducted in connection with the Veteran's bilateral hearing loss and tinnitus claims is inadequate.  In particular, no audiological data was reported, as the Veteran "would not or could not provide valid and reliable hearing test results."  The examiner reported that "there were 35dB differences in spondee thresholds and pure tone averages in his right ear.  No spondee threshold was obtained on the left ear as [the Veteran] reported he could not understand any of the words presented in an unmasked condition.  These findings are consistent with a non-organic component to [the Veteran's] hearing status.  Based on that [n]on-organic component, no opinions regarding hearing loss or tinnitus may be presented without mere speculation on the part of this examiner."

The Board notes that VA audiological evaluations, conducted in February 2010 and May 2010, show that the Veteran has bilateral hearing loss for VA purposes.  In February 2010, a VA audiologist opined that noise and aging were likely contributing etiologies to the Veteran's bilateral hearing loss, and noted that the Veteran reported a 20 plus year history of tinnitus.  Based on the above, the Board finds that the Veteran should be afforded another examination to obtain both audiological data and opinions regarding his claimed bilateral hearing loss and tinnitus.

Additionally, the Veteran has asserted that his bilateral hearing loss and tinnitus are due to in-service noise exposure from aircrafts, serving in his capacity as a "bowsenmate," and that he was not assigned to the Post Office, as indicated in a December 2009 rating decision.  See September 2010 statement.  The Board notes that the Veteran's DD Form 214 indicates his military occupational specialty was "mail clerk."  The Veteran's representative has argued that VA should request his service personnel records in order to corroborate the Veteran's statement.  As service records are potentially pertinent Federal records, VA has a duty to attempt to obtain these records.  See 38 U.S.C.A. § 5103A (West 2002).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Turning to the Veteran's aid and attendance claim, the Veteran claims he is entitled to such based on his low back disability.  As the Board has remanded his increased rating claim for his low back disability, the outcome of such claim could further impact the Veteran's claim of entitlement to SMC.  Therefore, such claim is inextricably intertwined and adjudication must be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Additionally, the Board notes that the Veteran underwent a VA aid and attendance examination in June 2009.  The examiner stated that a social work home assessment was required to assess the safety and hazards of the Veteran's environment.  The Board emphasizes that VA's failure to conduct further evaluations and studies as recommended by the VA's own examiner constitutes a breach of its statutory duty to assist the Veteran.  Hyder v. Derwinski, 1 Vet. App. 221, 224-225 (1991).  Moreover, as environmental safety and hazards are a factor in the Board's determination as to whether aid and attendance is warranted, a social work home assessment should be conducted on remand.

The Veteran's representative has argued that he may be entitled to SMC on an extra-schedular basis.  On remand, the AOJ should provide the Veteran with Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice for entitlement to SMC on an extra-schedular basis.  

Lastly, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice, supra.  The evidence of record shows that the Veteran is currently unemployed.  The Board notes that the Veteran stated he would accept "unemployability" in lieu of a 100 percent rating, in the context of addressing his low back disability.   See March 2013 statement.  This statement appears to raise the matter of the Veteran's entitlement to a TDIU in the context of his claim for higher rating.  See Rice, 22 Vet. App. at 447.  Therefore, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU, requesting him to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), obtaining outstanding treatment records, and obtaining an opinion regarding the effect the Veteran's low back disability has on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The Board notes that the Veteran receives treatment at the Kerrville, Texas, Veterans Affairs Medical Center (VAMC).  The most recent treatment records contained in the claims file are dated from January 2013, with the exception of a March 2013 X-ray report submitted by the Veteran.  Therefore, while on remand, any treatment records from the Kerrville VAMC dated from January 2013 to the present should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records of evaluation and/or treatment of the Veteran since January 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.

2.  Provide the Veteran with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to SMC on an extra-schedular basis, as well as a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  Contact the National Personnel Records Center, and/or any other appropriate facility (ies), to obtain the Veteran's service personnel records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the nature and severity of his low back disability.  The record and a copy of this remand must be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted.  

A.  The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's low back disability.  In particular, the examiner should identify the range of motion of the lumbar spine in degrees.  In this regard, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  If such factors result in additional loss of range of motion, such loss should be expressed in degrees.  

If range of motion testing cannot be conducted, please determine whether the Veteran's range of motion, though reduced, is "normal" for him due to other factors not related to his service-connected low back disability, and estimate whether the Veteran has forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; unfavorable ankylosis of the entire thoracolumbar spine; or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's back disability is manifested by muscle spasms or guarding severe enough to result in abnormal gait or spinal contour.  Additionally, he or she should indicate whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months.  The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should identify the nature and severity of any neurological manifestations, to include bladder impairment, erectile dysfunction, and/or radiculopathy of the bilateral lower extremities, associated with the low back disability.   If such manifestations are found, the examiner should identify the nerve involved and describe the nature of all symptomatology and severity of the impairment.  

B.  The examiner should assess the functional impact of the Veteran's service-connected low back disability on ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

5.  Schedule the Veteran for a VA examination to assess the etiology of his bilateral hearing loss and tinnitus.  The examination should include audiometric studies and Maryland CNC speech discrimination testing to determine whether the Veteran has bilateral hearing loss by VA standards.  The examiner must review the Veteran's claims file in conjunction with the examination.

The examiner should express an opinion regarding the likely etiology of the Veteran's bilateral hearing loss and tinnitus, and specifically whether it is at least as likely as not (a 50% or greater probability) causally related to in service exposure to noise, or is otherwise causally related to service.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

For purposes of this remand, the examiner should accept as true the Veteran's statements regarding his in-service noise exposure.

6.  Schedule the Veteran for a VA social and industrial survey (field examination) by a social worker to determine his need for aid and attendance.  The claims folder must be made available for review by the field examiner and the examination report must state whether such review was accomplished.  The examiner's assessment must include, but need not be limited to, an evaluation of the Veteran's service-connected back disability in relationship to:

* the inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable; 

*  frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; 

* inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; 

* inability of the Veteran to attend to the wants of nature; and 

* incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a) (2014).

All opinions expressed should be accompanied by a rationale.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



